Exhibit 10.2

SEPARATION AGREEMENT

THIS SEPERATION AGREEMENT (this “Agreement”) is made as of this 1st day of
April, 2017, (the “Effective Date”) by and between NN, Inc., a Delaware
Corporation with its principal place of business in Johnson City, Tennessee (the
“Company”), and Matthew S. Heiter (the “Executive”).

WITNESSETH:

WHEREAS, the Company will employ the Executive for the success of the Company
and recognizes that the Executive will perform key functions for the Company;
and

WHEREAS, the Company has determined that it is in the best interests of the
Company to institute a formalized separation arrangement with the Executive in
the event of a separation of employment; and

WHEREAS, the Executive desires to enter into this Agreement with the Company;

NOW, THEREFORE, in consideration of the foregoing and of the promises, covenants
and mutual agreements set forth below, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1. Compensation and Benefits in the Event of Separation from Service. In the
event of the Executive’s Separation from Service, compensation and benefits
shall be paid as set forth below.

 

(a) Qualifying Termination Prior To A Change In Control. If the Executive has a
Qualifying Termination after the Effective Date and prior to a Change in
Control, then upon such Qualifying Termination the Executive shall be entitled
to receive the following:

 

  (i) The Executive’s annual salary through the effective date of Separation
from Service, at the annual rate in effect at the time the Notice of Termination
is given (or death occurs), to the extent unpaid prior to such Separation from
Service.

 

  (ii) In consideration of Executive’s prior service to the Company an amount
equal to 18 months of his annual base salary in effect on the date of his
Separation from Service. These amounts shall be payable in accordance with the
Company’s regular payroll procedures over the 18 month period following the
Executive’s Separation from Service.

 

  (iii) Any vested rights of Executive in accordance with the Company’s plans,
programs or policies. A payment equal to the target annual bonus to which the
Executive would have been entitled but for the Qualifying Termination, prorated
for the portion of the year during which the Executive was employed by the
Company (which bonus will be determined in accordance with the Company’s
corporate guidelines and distributed after completion of the Company’s fiscal
year end audit).

 

  (vi) Prompt reimbursement for any and all reimbursable business expenses (to
the extent not already reimbursed) upon Executive’s properly accounting for the
same.

 

  (vii) $12,000.00 payable in a single lump sum to assist with the Executive’s
transition from employment.



--------------------------------------------------------------------------------

Payments under (ii) and (v) above shall commence or shall be paid within 60 days
following the Executive’s Separation from Service; provided, however, that the
Executive is in full compliance with the covenants under paragraphs 2, 3, 4, and
6 of this Agreement.

 

(b) Termination By The Company For Cause Or By The Executive Without Good
Reason. In the event Executive’s Separation from Service is terminated (A) by
action of the Company for Cause; (B) by action of the Executive without Good
Reason; or (C) by reason of the Executive’s death, Disability or retirement, the
following compensation and benefits shall be paid and provided the Executive (or
his beneficiary):

 

  (iv) The Executive’s annual salary provided through the effective date of
Separation from Service, at the annual rate in effect at the time the Notice of
Termination is given (or death occurs), to the extent unpaid prior to such
Separation from Service.

 

  (v) Any vested rights of Executive in accordance with the Company’s plans,
programs or policies.

 

  (vi) Prompt reimbursement for any and all reimbursable business expenses (to
the extent not already reimbursed) upon Executive’s properly accounting for the
same.

 

(c) Qualifying Termination Following a Change in Control.

(i)    In the event that Executive has a Qualifying Termination within 24 months
following a Change in Control, Executive shall receive the following, subject to
paragraph 1(c)(ii):

 

  (7) The annual salary due to the Executive through the date of his Separation
from Service.

 

  (8) A lump sum payment equal to an amount set forth on Schedule A to this
Agreement (the “Severance Payment”). The Severance Payment shall be made by wire
transfer or immediately available funds to an account designated by Executive
following the date of the Separation from Service.

 

  (9) A payment equal to the target annual bonus to which Executive would have
been entitled but for Executive’s Separation from Service, for the year of
Executive’s termination; pro-rated for the portion of the year during which he
was employed by the Company (“Pro-rated Bonus”).

 

  (10) Any vested rights of Executive in accordance with the Company’s plans,
programs or policies.

 

  (11) Prompt reimbursement for any and all reimbursable business expenses (to
the extent not already reimbursed) upon Executive’s properly accounting for the
same.

 

  (12) $12,000.00 payable in a single lump sum to assist with the Executive’s
transition from employment.

Payments under (2), (3) and (6) above shall be paid in full in a lump sum within
60 days following the Executive’s Separation from Service; provided, however,
that the Executive is in full compliance with the covenants under paragraphs 2,
3, 4, and 6 of this Agreement.



--------------------------------------------------------------------------------

(ii)    Excise Tax.

 

  (3) If it is determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Change
in Control Payment”), would constitute an “excess parachute payment” within the
meaning of Section 280G of the Code, then the Company shall pay to the Executive
whichever of the following gives the Executive the highest net after-tax amount
(after taking into account all applicable federal, state, local and social
security taxes): (i) the Change in Control Payment, or (ii) the amount that
would not result in the imposition of excise tax on the Executive under
Section 4999 of the Code. Any required reduction in the Change in Control
Payment pursuant to the foregoing shall be accomplished solely by reducing the
amount of severance payment payable pursuant to paragraph 1(c)(i)(1) of this
Agreement and then, to the extent necessary, paragraph 1(c)(i)(2) of this
Agreement.

 

  (4) All determinations to be made under this paragraph 1(c)(ii) shall be made
by an independent public accounting firm selected by the Company immediately
prior to the Change in Control (the “Accounting Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the Change in Control. Any such determination
by the Accounting Firm shall be binding upon the Company and the Executive. All
of the fees and expenses of the Accounting Firm in performing the determinations
referred to in this paragraph 1(c)(iii) shall be borne solely by the Company.

 

  (f) Continuation of Benefits. Following Executive’s Separation from Service,
the Executive shall have the right to continue in the Company’s group health
insurance plan or other Company benefit program, at his or her own cost and
without any contribution by the Company, as may be required by COBRA or any
other federal or state law or regulation.

 

  (g) Limit on Company Liability. Except as expressly set forth in this
paragraph 1, the Company shall have no obligation to Executive under this
Agreement following Executive’s Separation from Service. Without limiting the
generality of the provision of the foregoing sentence, the Company shall not,
following Executive’s Separation from Service, have any obligation to provide
any further benefit to Executive under this Agreement or make any further
contribution for Executive’s benefit under this Agreement except as provided in
this paragraph 1.

 

9.

Disclosure of Confidential Information. The Company has developed confidential
information, strategies and programs, which include customer lists, prospects,
lists, expansion and acquisition plans, market research, sales systems,
marketing programs, computer systems and programs, product development
strategies, manufacturing strategies and techniques, budgets, pricing
strategies, identity and requirements of national accounts, customer lists,
methods of operating, service systems, training programs and methods, other
trade secrets and information about the business in which the Company is engaged
that is not known to the public and gives the Company an opportunity to obtain
an advantage over competitors who do not know of such information (collectively,
“Confidential Information”), provided that the term “Confidential Information”
shall not include (i) any such information that, prior to its use or disclosure
by Executive, can be shown to have been in the public domain or generally known
or available to customers, suppliers or competitors of the Company through no
breach of the provisions of this Agreement or other non-disclosure covenants;
(ii) any such information that, prior to its disclosure by the Executive, was
rightfully in the receiving third party’s possession, without violation of the
provisions of this Agreement or other non-disclosure covenants; and (iii) any
such information that, prior to its disclosure by the Executive, was
independently developed by the receiving third party without violation of the
provisions of this Agreement or other non-disclosure covenants. In performing
duties for the Company,



--------------------------------------------------------------------------------

  Executive regularly will be exposed to and work with Confidential Information
of the Company. Executive may also be exposed to and work with Confidential
Information of the Company’s affiliates and subsidiaries. Executive acknowledges
that Confidential Information of the Company and its affiliates and subsidiaries
is critical to the Company’s success and that the Company and its affiliates and
subsidiaries have invested substantial sums of money in developing the
Confidential Information. While Executive is employed by the Company and after
such employment ends for any reason, Executive will never reproduce, publish,
disclose, use, reveal, show or otherwise communicate to any person or entity any
Confidential Information of Company, its affiliates, and/or its subsidiaries
unless specifically directed by the Company to do so in writing, provided that
nothing herein shall prohibit the Executive from disclosing Confidential
Information as required by law or pursuant to legal process. Executive agrees
that whenever Executive’s employment with the Company ends for any reason, all
documents containing or referring to Confidential Information of the Company,
its affiliates, and/or its subsidiaries that may be in Executive’s possession or
control will be delivered by Executive to the Company promptly upon the
Company’s request.

 

10. Non-Interference with Personnel Relations. At any time while Executive is
employed by the Company and at any time during the Restrictive Period after such
employment ends for any reason, Executive acting either directly or indirectly,
or through any other person, firm, or corporation, will not then, at such time,
hire, contract with or employ any then employee of the Company, and/or any then
employee of an affiliate or subsidiary of the Company with which Executive
interacted or about which Executive gained Confidential Information during his
employment with Company (“Restricted Employees”). Further, Executive will not
induce or attempt to induce or influence any of the Restricted Employees to
terminate employment with the Company, affiliate, and/or subsidiary. However,
this provision shall not apply to Executive in the case of the solicitation of
his immediate family members.

 

11. Non-Competition. While Executive is employed by the Company and for the
Restrictive Period after such employment ends, Executive will not, directly or
indirectly, or through any other person, firm or corporation (i) be employed by,
consult for, have any ownership interest in or engage in any activity on behalf
of any company that engages in a Competing Business, as defined below, or
(ii) call on, solicit or communicate with any of the Company’s customers or
suppliers for any purpose related to a Competing Business, as defined below. A
“Competing Business” is one that engages in the production, sale, or marketing
of a product or service that is substantially similar to, or serves the same
purpose as, any product or service produced, sold or marketed by the Company or
any parent, subsidiary or affiliate of the Company with which Executive
interacted or about which Executive gained Confidential Information during his
employment with the Company. The term “customer” or “supplier” means any
customer or supplier (whether actual or potential) with whom Executive or any
other employee of the Company or any parent, subsidiary or affiliate of the
Company had business contact during the eighteen (18) months immediately before
Executive’s employment with the Company ended. Notwithstanding the foregoing,
this paragraph shall not be construed to prohibit Executive from owning less
than five percent (5%) of the outstanding securities of a corporation which is
publicly traded on a securities exchange or over-the-counter.

 

12. Notification to Subsequent Employers. Executive grants the Company the right
to notify any future employer or prospective employer of Executive concerning
the existence of and terms of this Agreement and grants the Company the right to
provide a copy of this Agreement to any such subsequent employer or prospective
employer.

 

13. Company Proprietary Rights.

 

  (a)

Company to Retain Rights. Executive agrees that all right, title and interest of
every kind and nature whatsoever in and to copyrights, patents, ideas, business
or strategic plans and concepts, studies, presentations, creations, inventions,
writings, properties, discoveries and all other intellectual property conceived
by Executive during the term of this Agreement and pertaining to



--------------------------------------------------------------------------------

or useful in or to (directly or indirectly) the activities of the Company and/or
any parent, subsidiary or affiliate of the Company (collectively, “Company
Intellectual Property”) shall become and remain the exclusive property of the
Company and/or such parent, subsidiary or affiliate, and Executive shall have no
interest therein.

 

  (d) Further Assurances. At the request of the Company, Executive shall, at the
Company’s expense but without additional consideration, execute such documents
and perform such other acts as the Company may deem necessary or appropriate to
vest in the Company or its designee such title as Executive may have to all
Company Intellectual Property in which Executive may be able to claim any rights
by virtue of his employment under this Agreement.

 

  (e) Return of Material. Upon the termination of the Executive’s employment
under this Agreement at the Company’s written request, the Executive will
promptly return to the Company all copies of information protected by paragraph
6(a) hereof which are in his possession, custody or control, whether prepared by
him or others, and the Executive agrees that he shall not retain any of same.

 

17. Withholding. Any provision of this Agreement to the contrary
notwithstanding, all payments made by the Company hereunder to the Executive or
his estate or beneficiaries shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation. In lieu of withholding such amounts, the Company may accept other
provisions, provided that it has sufficient funds to pay all taxes required by
law to be withheld in respect of any or all such payments.

 

18. Mitigation. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
subject to set off for any reason and shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.

 

19. Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the continental United States by registered or certified mail, or
personally delivered to the party entitled thereto, at the address stated below
or to such changed address as the addressee may have given by a similar notice:

 

To the Company:

  

NN, Inc.

  

Attn: General Counsel

  

207 Mockingbird Lane Johnson City,

TN 37604

To the Executive:

  

Matthew S. Heiter

  

1376 Carr Avenue

  

Memphis, TN 38104

 

20.

Successors: Binding Agreement. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
the form and substance satisfactory to the Executive, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would



--------------------------------------------------------------------------------

be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement. For purposes of this Agreement,
“Company” shall include any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this paragraph or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amount would still be payable to him hereunder if he had continued
to live, all such amounts, except to the extent otherwise provided under this
Agreement, shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Executive’s estate.

 

21. Modification, Waiver or Discharge. No provision of this Agreement may be
modified or discharged unless such modification or discharge is authorized by
the Board of Directors of the Company and is agreed to in writing, signed by the
Executive and by an officer of the Company duly authorized by the Board.
However, the Company may unilaterally revise the provisions of this Agreement
governed by the provisions of Section 409A of the Code in order to make the
Agreement compliant therewith, and as necessary under any provision of the Code
or any other federal or state statute or regulation to prevent the imposition of
any federal or state fine, tax, or penalty upon Company or Executive that would
result from the performance of any provisions of this Agreement. No waiver by
either party hereto of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the time or at any
time or at any prior or subsequent time.

 

22. Entire Agreement. This Agreement constitutes the entire understanding of the
parties hereto with respect to its subject matter and supersedes all prior
agreements between the parties hereto with respect to its subject matter,
including, but not limited to, all employment agreements, change of control
agreements, non-competition agreements or any other agreement related to
Executive’s employment with the Company; provided, however, nothing herein shall
affect the terms of any indemnification agreement by and between the Company and
Executive or any general indemnification policy in favor of Executive, which
shall continue and remain in full force and effect.

 

23. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee, without
regard to its conflict of laws principles, to the extent federal law does not
apply.

 

24. Resolution of Disputes. Any dispute or claim arising out of or relating to
this Agreement shall be settled by final and binding arbitration in Johnson
City, Tennessee in accordance with the Commercial Arbitration rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The fees
and expenses of the arbitration panel shall be equally borne by the Company and
Executive. Each party shall be liable for its own costs and expenses as a result
of any dispute related to this Agreement.

 

25. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which latter provisions shall remain in full force
and effect.



--------------------------------------------------------------------------------

26. Compliance with Section 409A.

 

(c) General. It is intended that the Agreement will comply with Section 409A of
the Code and the regulations and other guidance thereunder (“Section 409A”), and
the Agreement shall be interpreted consistent with such intent. As permitted by
Section 409A, each installment or other payment made or benefit provided
hereunder shall be treated as “separate payment” for purposes of Section 409A
and the available exemptions under Section 409A shall be stacked to the maximum
extent possible. This Agreement may be amended in any respect deemed necessary
(including retroactively) by the Company in order to pursue compliance with
Section 409A. The foregoing shall not be construed as a guarantee of any
particular tax effect for benefits under this Agreement. The Executive or any
beneficiary, as applicable, is solely responsible and liable for the
satisfaction of all taxes, interest and penalties that may be imposed on the
Executive or any beneficiary in connection with any payments to the Executive or
beneficiary under the Agreement, including any taxes, interest and penalties
under Section 409A, and neither the Company nor any director, officer or
affiliate shall have any obligation to indemnify or otherwise hold the Executive
or a beneficiary harmless from any and all of such taxes, interest and
penalties. To the extent Executive is entitled to be paid or reimbursed for any
taxable expenses under this Agreement, and such payments or reimbursements are
includible in Executive’s federal gross taxable income, the amount of such
expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense shall be made no later than December 31 of the year after the year in
which the expense was incurred. Executive’s right to reimbursement of expenses
under this Agreement shall not be subject to liquidation or exchange for another
benefit.

 

(d) Six Month Delay for Specified Employees. Notwithstanding anything in the
Agreement to the contrary, if the Executive is determined to be a “specified
employee” (as defined in Section 409A) for the year in which the Executive
incurs a Separation from Service, any payment due under the Agreement that is
not permitted to be paid on the date of such separation without the imposition
of additional taxes, interest and penalties under Section 409A shall be paid on
the first business day following the six-month anniversary of the Executive’s
date of separation or, if earlier, the Executive’s death.

 

17. No Adequate Remedy At Law. The Company and the Executive recognize that each
party may have no adequate remedy at law for breach by the other of any of the
agreements contained herein, and particularly a breach of paragraphs 2, 3, 4,
and 6, and, in the event of any such breach, the Company and the Executive
hereby agree and consent that the other shall be entitled to injunctive relief
or other appropriate remedy to enforce performance of such agreements.

 

28. Non-Assignability. This Agreement, and the rights and obligations of the
parties hereunder, are personal and neither this Agreement, nor any right,
benefit or obligation of either party hereto, shall be subject to voluntary or
involuntary assignment, alienation or transfer, whether by operation of law or
otherwise, without the prior written consent of the other party; provided,
however, that the Company may assign this Agreement in connection with a merger
or consolidation involving the Company or a sale of substantially all of its
assets to the surviving corporation or purchaser, as the case may be, so long as
such assignee assumes the Company’s obligations hereunder.

 

29. Headings. The section headings contained in this Agreement are for
convenience of reference only and will not be deemed to control or affect the
meaning or construction of any provision of this Agreement. Reference to
paragraphs are to paragraphs in this Agreement.

 

30. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but of which together will
constitute one and the same instrument.



--------------------------------------------------------------------------------

31. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

  (a) “Cause” means any of the following:

 

  (v) the failure of the Executive to perform the Executive’s duties under this
Agreement (other than as a result of physical or mental illness or injury),
which failure, if correctable, and provided it does not constitute willful
misconduct or gross negligence, remains uncorrected for 10 days following
written notice to Executive by the Chief Executive Officer or the Board of
Directors of the Company of such breach;

 

  (vi) willful misconduct or gross negligence by the Executive in either case
that results in material damage to the business or reputation of the Company;

 

  (vii) a material breach by Executive of this Agreement which, if correctable,
remains uncorrected for 10 days following written notice to Executive by the
Chief Executive Officer or the Board of Directors of the Company of such breach;
or

 

  (viii) the Executive is convicted of a felony or any other crime (other than
traffic violations) involving moral turpitude (whether or not in connection with
the performance by Executive of his duties under this Agreement).

 

  (b) “Change in Control” means, and shall occur on the date that any of the
following occurs:

 

  (v) A person, corporation, entity or group (1) makes a tender or exchange
offer for the issued and outstanding voting stock of NN, Inc., (“NN”) and
beneficially owns fifty percent (50%) or more of the issued and outstanding
voting stock of NN after such tender or exchange offer, or (2) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person, corporation, entity or group), directly or
indirectly, the beneficial ownership of fifty percent (50%) or more of the
issued and outstanding voting stock of NN in a single transaction or a series of
transactions (other than any person, corporation, entity or group for which a
Schedule 13G is on file with the Securities and Exchange Commission, so long as
such person, corporation, entity or group has beneficial ownership of less than
fifty percent (50%) of the issued and outstanding voting stock of NN); or

 

  (vi) NN is a party to a merger, consolidation or similar transaction and
following such transaction, fifty percent (50%) or more of the issued and
outstanding voting stock of the resulting entity is not beneficially owned by
those persons, corporations or entities that constituted the stockholders of NN
immediately prior to the transaction;

 

  (vii) NN sells fifty percent (50%) or more of its assets to any other person
or persons (other than an affiliate or affiliates of NN); or

 

  (viii) Individuals who, during any 12-month period, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least seventy-five
percent (75%) of the Board of Directors of NN; provided, however, that any
individual becoming a director whose election or nomination was approved by a
majority of the directors than comprising the Incumbent Board, shall be
considered a member of the Incumbent Board, but not including any individual
whose initial board membership is a result of an actual or threatened election
contest (as that term is used in Rule 14a-11 promulgated under the Securities
Act of 1934, as amended) or an actual or threatened solicitation of proxies or
consents by or on behalf of a party other than the Board.



--------------------------------------------------------------------------------

It is not intended that a Change in Control, in and of itself, will serve as an
event which entitles Executive to any payment hereunder.

 

(c) “Code” means the Internal Revenue Code of 1986 as amended.

 

(d) “Disability” means the Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company. Executive will be deemed
Disabled if he is determined to be totally disabled by the Social Security
Administration, or if Executive is determined to be disabled in accordance with
a disability insurance program maintained by the Company if the definition of
“disability” applied under such disability insurance program complies with the
requirements of the preceding sentence. Upon the request of the plan
administrator, the Executive must submit proof to the plan administrator of the
Social Security Administration’s or the provider’s determination.

 

(e) “Good Reason” means any of the following events if not remedied by the
Company within 30 days after receipt of notice thereof from the Executive:
(i) assignment to the Executive of any duties inconsistent with Executive’s
position duties, responsibilities, office, or any other action by the Company
that results in a material diminution in the Executive’s position, authority,
duties or responsibilities; (ii) any material failure by the Company to comply
with this Agreement; (iii) any material adverse change in Executive’s annual
compensation and other benefits; or (iv) a requirement to relocate Executive’s
place of employment in excess of fifty (50) miles from the current principal
office of the Company as of the date hereof.

Notwithstanding anything in this definition to the contrary, an alleged act by
the Company shall not constitute a “Good Reason” event for purposes of this
Agreement unless Executive gives written notice of the same to the Company
within 60 days of the initial existence of such act. Further, for avoidance of
doubt, nothing in this Agreement shall preclude the Company from reducing
Executive’s annual base salary and/or incentive opportunity as part of an
across-the-board compensation adjustment to other employees at Executive’s level
of employment.

 

(i) “Notice of Termination” means a written notice which shall include the
specific termination provision under this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment. Any purported termination
of the Executive’s employment hereunder by action of either party shall be
communicated by delivery of a Notice of Termination to the other party. Any
termination by Executive of his employment without Good Reason shall be made on
not less than 14 days’ notice.

 

(j) “Qualifying Termination” means a Separation from Service by action of the
Company that is not for Cause, or a Separation from Service by action of the
Executive that is for Good Reason.

 

(k) “Restrictive Period” means (i) a number of months following Executive’s
termination of employment pursuant to paragraph 1(a) or 1(c) above which is
equal to the number of months for which the Executive is entitled to receive his
base salary under paragraph 1(a) or 1(c) above, or a period of 12 months
following Executive’s termination of employment pursuant to paragraph 1(b)
above.

 

(i) “Separation from Service” means Executive’s “separation from service” as
defined in Treasury Regulation Section 1.409A-1(h).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company (by action of its duly
authorized officers) have executed this Agreement as of the date first above
written.

 

NN, INC. By:  

/s/ Richard D. Holder

Name:   Richard D. Holder Title:   President and Chief Executive Officer
EXECUTIVE: By:  

/s/ Matthew S. Heiter

Name:   Matthew S. Heiter



--------------------------------------------------------------------------------

SCHEDULE A

Executive’s Severance Payment subsequent to a Change in Control as provided in
paragraph 1(c)(i) shall be a lump sum payment equal to:

 

  1. 2.0 times Executive’s base salary (as of the date of Executive’s
termination); plus

 

  2. 1.0 times Executive’s target bonus.